Citation Nr: 0434043	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1998 for a grant of service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1969 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which granted service 
connection for paranoid type schizophrenia, effective from 
September 30, 1998.  In May 2002, the veteran effectively 
entered a notice of disagreement with the effective date for 
service connection assigned by this decision; in December 
2002, the RO issued a statement of the case that addressed 
the earlier effective date issue; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
January 2003. 

In a May 1997 rating decision, the RO denied reopening of the 
veteran's claim for service connection for schizophrenia.  
The veteran was notified of this decision by letter from the 
RO issued on May 22, 1997.  The record does not reflect that 
the veteran submitted a notice of disagreement to the May 
1997 rating decision denial of service connection for 
schizophrenia.  Although previous final RO and Board 
decisions were referenced by the RO, the May 1997 denial of 
reopening of the veteran's claim for service connection for 
schizophrenia is the last final decision of record prior to 
the veteran's September 1998 claim to reopen.  

It appears that an October 1999 RO rating decision implicitly 
found that new and material evidence had been received and 
reopened service connection for schizophrenia, then denied 
the reopened claim on the merits.  As indicated, in the 
September 2001 rating decision on appeal, the RO granted 
service connection for paranoid type schizophrenia, and 
assigned and effective date of September 30, 1998 for the 
grant of service connection.   

In July 2001, the veteran submitted a claim for compensation 
under the provisions of 38 U.S.C. § 1151; however, in a 
writing received in November 2002, he withdrew his claim as 
to this issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

 The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the September 2001 rating decision on 
appeal, the RO granted service connection for paranoid type 
schizophrenia, and assigned and effective date of September 
30, 1998 for the grant of service connection.  The record 
does not reflect that after this effective date decision the 
veteran was provided notice in accordance with the provisions 
of the VCAA on the issue of entitlement to an earlier 
effective date for the grant of service connection for 
schizophrenia. 

The claim for an earlier effective date for the grant of 
service connection is a downstream issue from the grant of 
service connection.  Grantham v. Brown, 114 F .3d 1156 
(1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  The Board is bound by the 
General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  However, in this case, the RO not fully comply with 
all of VCAA's duties to notify with regard to the original 
claim for service connection for schizophrenia, including 
what information and evidence the appellant is responsible 
for, and what evidence VA must secure.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  It 
is also apparent that the appellant has not been advised to 
provide any evidence in his possession that pertains to the 
claim on appeal.  38 C.F.R. § 3.159(b)(1) (2004).  Under 
these circumstances, there is a duty to provide VCAA notice 
specific to the veteran's claim on appeal.  VAOPGCPREC 8-2003


Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

The RO should review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO should also notify the veteran 
of what evidence is required to substantiate 
his claim for an earlier effective date than 
September 30, 1998 for service connection for 
schizophrenia, what evidence, if any, the 
veteran is to submit, and what evidence VA 
will obtain.  See Quartuccio v. Principi,  16 
Vet. App. 183, 187 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


